Citation Nr: 1507544	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic left shoulder instability with synovitis, muscle strain and posttraumatic degenerative arthritis.

2.  Entitlement to service connection for a right shoulder disorder as secondary to service connected chronic left shoulder instability with synovitis, muscle strain and posttraumatic degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1991 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which, denied the Veteran's claim for an increased rating for chronic left shoulder instability.

In a March 2014 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's claim for service connection for a right shoulder disorder.  The Veteran subsequently filed a notice of disagreement as to the denial of his claim for service connection.  However, a statement of the case as to this claim has not yet been issued and this claim is addressed in the remand portion below.  

In January 2014, the Board denied the instant claim for an increased rating for chronic left shoulder instability.

The Veteran subsequently appealed the January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued a Joint Motion for Remand (JMR) filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through January 2014 as well as various VA Disability Benefits Questionnaire (DBQ) reports dated in January 2014; such records were not considered by the AOJ in the April 2012 supplemental statement of the case (SSOC) addressing the claim for an increased rating for chronic left shoulder instability.  The Veteran has not waived initial AOJ consideration of this evidence.  However, as this claim is being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304(c) (2014).  The remaining documents in Virtual VA consist of various adjudicatory documents that were duplicative of those contained in the paper claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A.     § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran was last afforded a VA examination in January 2012 in order to determine the current nature and severity of his chronic left shoulder instability.  Private orthopedic treatment records reveal that the Veteran underwent an arthroscopic anterior labral repair to the left shoulder in February 2014 and that he subsequently underwent physical therapy.  In light of such surgery, and the time period since the January 2012 examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected chronic left shoulder instability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also notes that the claims file contains treatment records dated through April 2014 documenting the treatment and evaluation of the Veteran's left shoulder disorder from a private orthopedist.  It is not clear from the current record whether the Veteran has received more recent treatment from this provider.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service connected left shoulder disorder and to submit any treatment records or statements addressing the current severity of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Finally, with respect to the claim for service connection for a right shoulder disorder, the Board notes that this claim was denied in a March 2014 rating decision.  In September 2014, the Veteran entered a notice of disagreement as to the denial of this claim.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for a right shoulder disorder.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain VA treatment records from the White City VA Medical Center dated after January 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional non-VA treatment records pertinent to the claim for an increased rating for chronic left shoulder instability on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, to include any records from Dr. H. T.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected chronic left shoulder instability.  The record, to include a copy of this remand, should be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should report the ranges of motion in degrees and note the point in the range of motion when pain becomes apparent.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must also report whether there is malunion of the humerus, and if so, whether it is productive of moderate or marked deformity.  The examiner should state whether there is recurrent dislocation of the humerus at the scapulohumeral joint, and if so, whether there are (a) infrequent episodes, with guarding of movement only at the shoulder level, or (b) frequent episodes, with guarding of all arm movements.

With respect to the humerus, the examiner should indicate whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder).  As regards to the clavicle or scapula, the examiner should state whether there is dislocation, malunion, or non-union; and, if non-union, whether it is with or without loose movement.

With respect to the scapulohumeral articulation, the examiner should indicate whether there is (a) favorable ankylosis, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (b) ankylosis that is intermediate between favorable and unfavorable; or (c) unfavorable ankylosis, with abduction limited to 25 degrees from the side.

A rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




